Citation Nr: 9916667	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied service 
connection for thyroid cancer.  In October 1997, the Board 
remanded the case to the RO for additional development, and 
the file was returned to the Board in 1999.



FINDINGS OF FACT

1.  During service the veteran did not perform official 
military duties within 10 miles of the city limits of 
Hiroshima or Nagasaki.

2.  Thyroid cancer was not present in service or for many 
years later, and it is not related to an incident of service, 
including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran is not a "radiation-exposed veteran."  
38 C.F.R. § 3.309(d)(3)(ii)(B), (vi) (1998).

2.  Thyroid cancer was not incurred in or aggravated by 
active service; nor may thyroid cancer be presumed, on the 
basis of manifestations within one year after service or on 
the basis of radiation exposure, to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1944 to June 
1946.

Service medical records do not show that the veteran had a 
malignant tumor of the thyroid.

Service department documents show that the veteran served on 
board the U.S.S. Saint Paul.

Newspaper articles concerning the activities of the U.S.S. 
Saint Paul during World War II, a history of the U.S.S. Saint 
Paul in World War II, a photograph of sailors who served on 
the U.S.S. Saint Paul in World War II reportedly including 
the veteran, and a map of the area of the Sea of Japan were 
received in the 1990's.  

Private medical reports of the veteran's treatment in the 
1960's and 1970's do not show the presence of papillary 
carcinoma of the thyroid with cervical lymph node metastases, 
left, prior to 1966.  These private medical reports and other 
private medical reports of the veteran's post-service 
treatment do not show the presence of any other malignant 
tumor of the thyroid before 1966 and do not link such a tumor 
to an incident of service.

In September 1995, the veteran underwent a VA medical 
examination.  The diagnoses included thyroid adenoma 
resection (inactive).

The veteran testified at a hearing in November 1996.  The 
testimony was to the effect that he served on board the 
U.S.S. Saint Paul in World War II and was exposed to ionizing 
radiation while in the area of Nagasaki, Japan.  He stated 
that he had liberty and visited various cities in Japan 
during this period and that he was exposed to ionizing 
radiation that caused his thyroid cancer that was first 
diagnosed in 1966.


A report from the Defense Special Weapons Agency (DSWA) dated 
in March 1998 notes that the veteran's service records were 
reviewed and that they showed he was assigned to the U.S.S. 
Saint Paul from February 17, 1945, to June 14, 1946.  It was 
also noted that naval records did not document his presence 
with the American occupation forces in Hiroshima or Nagasaki, 
Japan.  The locations of the U.S.S. Saint Paul during the 
veteran's assignment on this ship were shown and it was noted 
that the available records did not place him closer than 
approximately 250 miles from Hiroshima or Nagasaki.


B.  Legal Analysis


The veteran's claim for service connection for thyroid cancer 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

The service medical records do not show that the veteran had 
a malignant tumor of the thyroid in service.  The post-
service medical records do not demonstrate the presence of 
thyroid cancer until 1966 and they do not link this cancer to 
an incident of service, including exposure to ionizing 
radiation.

The veteran testified to the effect that he served on the 
U.S.S. Saint Paul during World War II in the area of 
Nagasaki, Japan; that he visited various cities of Japan 
while on liberty; and that he was exposed to ionizing 
radiation from the bombing of Nagasaki and Hiroshima during 
this period.  While the evidence shows that he served on 
board the U.S.S. Saint Paul from February 1945 to June 1946, 
the evidence does not reveal that he was exposed to ionizing 
radiation in service or that he came closer than 
approximately 250 miles from Hiroshima or Nagasaki.  In this 
respect the Board finds the report of DSWA more persuasive 
than the veteran's recollections, because DSWA considered 
actual records of the movements of U.S.S. Saint Paul.  Under 
the circumstances, he is not considered a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
38 C.F.R. § 3.309(d)(3)(i), (ii)(B).  The term "occupation 
of Hiroshima or Nagasaki, Japan, by United States forces" 
for purposes of establishing participation in a "radiation-
risk activity" means official military duties within 10 
miles of the city limits of either one of these cities.  
38 C.F.R. § 3.309(d)(3)(vi).  Since there is no medical 
evidence linking the veteran's thyroid cancer to exposure to 
ionizing radiation in service or showing that he is a 
"radiation-exposed veteran" he is not entitled to service 
connection for this cancer on a presumptive basis under 
38 C.F.R. § 3.309(d) or as a "radiogenic" disease listed 
under 38 C.F.R. § 3.311(b).  The veteran's lay statements 
alone are insufficient to medically link his thyroid cancer 
to exposure to radiation or any other incident of service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A review of all the evidence does not show that the veteran 
was exposed to ionizing radiation while in service.  The 
evidence shows that his thyroid cancer was not demonstrated 
in service or for many years later.  Nor does the evidence 
relate the veteran's thyroid cancer to an incident of 
service, including exposure to ionizing radiation.  Hence, 
the preponderance of the evidence is against the claim for 
service connection for thyroid cancer, and the claim is 
denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for thyroid cancer is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

